E               Y   GENERAL
                  OF   TEXAS




Hon. Sam Lee            Opinion No. S-36
County Attorney
Brazoria County        Re: Authority of the commis-
Angleton, Texas            sioners' court to approve
                           the expenditure of county
                           funds to'send a representa-
                           tive to Mexico City to con-
                           fer with various interested
                           persons respecting removal
                           of a ban by the Republic of
                           Mexico on the use of migra-
                           tory labor in Brazoria
Dear Sir:                  county.
          You have requested an opinion on the authority
of the commissioners' court to pay the expenses of a
representative of Brazoria County attending a conference
with the Fresident of Mexico and other officials in
Mexico City, being held for the~purpose of considering
if a ban by the'Government of Mexico on the use of migra-
tory labor in Brazoria County should be lifted.,
          The commissioners' court is a co'urtof limited
jurisdiction and has only such 'powersas are conferred
upon it by the C,onstitutionor statutes of this State
either by express terms or by necessary implication.
Childress Count                    . 343, 92 S.W.2d 1011
                                 173 S.W. 508 (Tex.Civ.
                                 Hall, ,280S.W. 289
                                 ~"~:,f5~t~~~'~~n76~ps.

          We know of no provision placing a duty on any
official to attend conferences of the nature outlined
in your requestand we know of no provision authorizing
the commissioners' court to pay the expenses of officials
attending such a conference. We,therefore agree with
your conclusion 'thatthe commissioners' court of Brazoria
County can not expend'tax moneys to pay the expenses of
a representative to Mexico City to participate in a con-
ference to have the ban lifted on the us'eof migratory
labor in Brazoria County.
Hon. Sam Lee, page 2 (S-36)




          The commissioners' court does not have
     authority~to pay the expenses of a representa-
     tive to Mexico City to pzrticipate in a con-
     ference to consider removal of a ban by the
     Government of Mexico on the use of migratory
     labor in Brazoria Co.unty.
                               You73 everytruly,

APPROVED:                      JOHN BEN SHEPPERD
                               Attorney General
J. C. Davis, Jr.
County Affairs Division
Willis E. Gresham
Reviews
                                        Assistant
Robert S. Trotti
First~~~Assistan-t
John'Ban Shepperd
Attorney General
JR:am